September 19, 1978


78-52       M EM ORANDUM OPINION FOR THE
            EXECUTIVE DIRECTOR, NATIONAL
            COM MISSION ON LIBRARIES AND
            INFORM ATION SCIENCE

            National Commission on Libraries and Information
            Science (20 U .S.C . § 1501 et seq.)— Quorum Under
            Commission’s Sunshine Act— Delegation of Authority
            by the Librarian of Congress


   This responds to your request for our opinion whether the Librarian of
Congress can delegate his duties as an ex officio member of the National
Commission on Libraries and Information Science (Commission) to the Deputy
Librarian of Congress, and whether the Commission’s Sunshine Act regula­
tions affect the Commission’s quorum. We conclude that the Librarian can
delegate his official duties, and that the Commission’s Sunshine Act regula­
tions do not affect the quorum.

                                                I.
   When former Librarian of Congress H.R. Spofford testified before the Joint
Committee on the Library of Congress (Committee) in 1896, he told the
committee its chairman had advised him that he had the authority to deputize an
assistant to whom he could delegate certain of his official duties.1 In making
recommendations to Congress on the reorganization of the Library, the
Committee said that the Librarian of Congress should have complete control
over the Library’s management and expressly declined to propose a change in
the Librarian’s authority.2 The Librarian’s authority to delegate his official
duties is also supported by the provision for compensation for a Deputy
Librarian of Congress without specifying his duties.3
   The Librarian of Congress has the statutory authority to “ make rules and
regulations for the government” of the Library of Congress.4 Substantially
  'S . Rept. No. 1573, 54th C o n g ., 2d sess. 129 (1897).
  2Id„ at 1-2.
  32 U .S .C . § 136 a-1 (1976).
  42 U .S .C . § 1 3 6 (1976).

                                               208
identical grants of rulemaking power to the heads of the executive departments
are considered general authorizations for their delegation of authority,5 although
certain powers have been held nondelegable where Congress has so indicated.
In United States v. Giordano, 416 U.S. 505 (1974), the Court found that the
legislative history of the Omnibus Crime Control and Safe Streets Act of 1968,
18 U.S.C. §§ 2510-20 (1976), shows that Congress did not intend to authorize
the Attorney General’s delegation of authority to approve wiretap applications
to the Attorney General’s Executive Assistant; it held that a wiretap application
approved by the Executive Assistant was invalid. The legislative history of the
National Commission on Libraries and Information Act, 20 U.S.C. 1501-1506
(1976), shows no intent by Congress to limit the delegation of authority by the
Librarian of Congress. We believe that the grant of rulemaking power to the
Librarian of Congress implies the authority to delegate his official duties. This
authority is also strongly suggested by Congress’s provision for compensation
for a Deputy Librarian, without specifying the Deputy’s duties, and Congress’
earlier tacit approval of the Librarian’s delegation of authority.
   The Librarian of Congress is a member of the Commission ex officio; his
membership is an extension of his duties as Librarian of Congress.6 Because the
Librarian of Congress can delegate his official duties, he can also delegate his
duties stemming from his membership on the Commission to his Deputy, and
allow the Deputy both to vote and to be included in the Commission’s quorum.

                                                 II.
   The Commission’s Sunshine Act regulations define the Commission’s
quorum to be “ a majority of the Commission’s members who have been
appointed by the President and confirmed by the Senate. ” You ask whether this
definition of a quorum in the Commission’s regulations is authority to allow
less than 8 members, which is a majority of the Commission’s statutory 15
members,7 to conduct the Commission’s business when the Commission has
less than 15 members confirmed by the Senate.
   The National Commission on Libraries and Information Science Act, 20
U.S.C. §§ 1501-6 (1976), does not specify a quorum for the Commission. The
courts have uniformly held that a failure of Congress to specify a quorum
authorizes the adoption of no less than a common-law quorum, a majority of
the statutory membership of a collective body.8 We can find no authority for the
Commission’s authorizing a quorum of less than a majority of its statutory 15
members. We must therefore conclude that the Commission cannot adopt a
quorum of less than 8 members; thus the Commission’s regulation defining the




   >E.g., Fleming v. Mowhawk Wrecking £ Lumber Co., 331 U .S. I l l , 121 (1946); Wirtz v.
Atlantic Stales Construction C o. , 357 F. (2d) 442, 445 (1966); Plapao Labs. In c. , v. Farley, 92 F.
(2d) 228, 229 (D .C . Cir. 1937), cert, denied, 302 U .S . 732 (1937).
  620 U .S .C . § 1505 (1976).
   720 U .S .C . § 1505 (1976).
  *E.g.. FTC v. Flotill Products, Inc., 389 U .S . 179, 182-184 (1967).

                                                209
Commission’s quorum must be interpreted to require a majority of the
Commission’s statutory 15 members for a quorum.

                                         LEON U l m a n
                                   Deputy Assistant Attorney General
                                             Office o f Legal Counsel




                                210